          Case 1:19-cv-00069-SPW Document 33 Filed 09/09/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                               BILLINGS DIVISION



 PAULA L. MAULOLO,
                                                    CV 19-69-BLG-SPW-TJC
                        Plaintiff,

         vs.                                        ORDER


  BILLINGS CLINIC and SUN LIFE
  ASSURANCE COMPANY Of
  CANADA,


                        Defendants.




      For clarity purposes,

      IT IS HEREBY ORDERED that this matter is re-assigned to United States

District Judge Susan P. Watters and Magistrate Judge Timothy J. Cavan is no

longer assigned as a referral role.

      The Clerk of Court shall immediately notify the parties of the entry of this

Order.


      DATED this              of September, 2021.


                                            'SUSAN P. WATTERS
                                             United States District Judge
